ORDER
The Court on January 28,1999, having ordered that JAMES A. KEY, JR., of FORDS, who was admitted to the bar of this State in 1974, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(l), unless he paid all administrative costs and interest assessed in a previous disciplinary matter prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has paid the sums assessed pursuant to Rule 1:20-17;
And good cause appearing;
It is ORDERED that the Order of January 28, 1999, is hereby vacated.